Exhibit 10.3
 
 

 
 
POTTSVILLE SITE SHARING AND SERVICES AGREEMENT
BY AND BETWEEN


HONEYWELL INTERNATIONAL INC.,
A DELAWARE CORPORATION


LICENSOR


AND


ADVANSIX RESINS & CHEMICALS LLC,
A DELAWARE LIMITED LIABILITY COMPANY,


LICENSEE


DATED OCTOBER 1, 2016
 
 



--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


Article 1.
Parties
1
     
Article 2.
Premises, Parking and Common Areas
1
     
Article 3.
Term
1
     
Article 4.
Capital Improvements
2
     
Article 5.
Base Annual Fee and Operating Expenses
2
     
Article 6.
Use, Compliance with Legal Requirements, Condition of Premises
4
     
Article 7.
Assignment
5
     
Article 8.
Licensee’s Responsibility
6
     
Article 9.
Licensor’s Repair and Maintenance Responsibilities
6
     
Article 10.
Licensee’s Insurance, Licensor’s Insurance, Mutual Release/Waiver of
Subrogation, and Indemnity
6
     
Article 11.
Default/Remedies
8
     
Article 12.
Utilities and Services
10
     
Article 13.
Real Property Taxes
11
     
Article 14.
Damage or Destruction
11
     
Article 15.
Condemnation
11
     
Article 16.
Notices
12
     
Article 17.
Authority
12
     
Article 18.
Alterations and Trade Fixtures
12
     
Article 19.
Mechanic’s Liens
13
     
Article 20.
Security
13
     
Article 21.
Surrender of Premises
14
     
Article 22.
Holding Over
14
     
Article 23.
Subordination
14
     
Article 24.
Estoppel Certificates
15
     
Article 25.
Signs
15
     
Article 26.
Licensor’s Procedures
15
     
Article 27.
HSE Matters
15
     
Article 28.
General Conditions
17


 
i

--------------------------------------------------------------------------------



Exhibits


Exhibit A1  (Interim Premises)
A1-1
   
Exhibit A2  (Final Premises)
A2-2
   
Exhibit B  (Base Annual Fee)
B-1
   
Exhibit C  (Operating Expenses and Licensee’s Proportionate Share)
C-1
   
Exhibit D  (Additional Services)
D-1
   
Exhibit E  (Capital Improvements)
E-1
   
Exhibit F  (Licensee’s and Licensor’s Responsibilities)
F-1
   
Exhibit G  (Site Points of Contact)
G-1





ii

--------------------------------------------------------------------------------



POTTSVILLE SITE SHARING AND SERVICES AGREEMENT


Article 1.     Parties.  This Pottsville Site Sharing and Services Agreement
(this “Agreement”) is made and entered into this 1st day of October, 2016 (“Date
of this Agreement”), by and between Honeywell International Inc., a Delaware
corporation (“Licensor”) and AdvanSix Resins & Chemicals LLC, a Delaware limited
liability company (“Licensee”).


Article 2.     Premises, Parking and Common Areas.


(a)     Premises.  Prior to the completion of the Capital Improvements (as
defined below), Licensor hereby grants a license to Licensee for reasonable use
and access to the premises described upon the attached Exhibit A1 (“Interim
Premises”), including a non-exclusive right to use and access the Common Areas
(as hereinafter defined) designated on Exhibit A1 in Licensor’s facility located
at 98 Westwood Road, Pottsville, Pennsylvania.  After completion of the Capital
Improvements, Licensor hereby grants a license to Licensee for reasonable use
and access to the premises described upon the attached Exhibit A2 (“Final
Premises”), including a non-exclusive right to use and access the Common Areas
designated on Exhibit A2, at which time Licensee will have no further access or
right to use the Common Areas.  The term “Premises” shall mean either the
Interim Premises or the Final Premises as the context requires depending on
whether the use of such term refers to period prior to completion of the Capital
Improvements or after completion of the Capital Improvements.  The Premises,
Common Areas (as hereinafter defined), other facilities located at 98 Westwood
Road, Pottsville, Pennsylvania, and the land upon which they are located are
hereinafter sometimes collectively referred to as the “Property.” This Agreement
does not and shall not be deemed to constitute a lease or a conveyance of the
Premises by Licensor to Licensee or to confer upon Licensee any right, title,
estate or interest in the Premises or any part thereof, other than the express
rights conferred hereby.  This Agreement grants to Licensee a personal privilege
to use and occupy the Premises for the Term on the terms and conditions set
forth herein.


(b)     Parking.  Licensee shall be entitled to park in the unassigned and
unreserved parking spaces, on a first come, first served basis, on those
portions of the Common Areas designated for parking as shown on Exhibit A1 and
Exhibit A2.


(c)     Common Areas.  The term “Common Areas” is defined as those areas and
facilities designated by the Licensor as Common Areas on Exhibit A1 and Exhibit
A2 and such other areas as Licensor may designate as Common Areas from time to
time prior to the completion of the Capital Improvements for the general
non-exclusive use of Licensor, Licensee and of any other occupants of the
Property and their respective employees, suppliers, shippers, customers and
invitees.  To the extent designated as a “Common Area” on Exhibit A1 and Exhibit
A2, the Common Areas shall include, without limitation, the parking areas, trash
areas, roadways, sidewalks/walkways, and landscaped areas.  During the period
prior to completion of the Capital Improvements, Licensor gives to Licensee and
Licensee’s employees, suppliers, shippers, customers and invitees the
non-exclusive right to use the Common Areas, with others who are entitled to use
the Common Areas.


Article 3.     Term.  This Agreement will be in force and effect for an initial
term beginning as of the date of the Agreement and ending on December 31, 2018
(the “Initial Term”).  On December 31, 2018, the Agreement will be renewed
automatically for successive additional periods of two (2) years (each such
two-year period, a “Renewal Period” and together with the Initial Term, the
“Term”) unless (i) either Party notifies the other Party in writing of a plan to
substantially shut down its operations to the extent that continuation of the
Agreement is no longer commercially feasible, in which case the Agreement will
survive for an additional two (2) year period during which time the Services and
the Utilities will continue to be provided or (ii) Licensee notifies Licensor in
writing on or prior to June 30, 2018, with respect to the Initial Term, or June
30 of the second year of any subsequent Renewal Period of its desire to
terminate this Agreement, in which case this Agreement shall terminate 12 months
after the delivery of such written notification.



--------------------------------------------------------------------------------

 
The foregoing notwithstanding, solely with respect to the Additional Services
described on Exhibit D, on or before December 31, 2016, the Parties shall
negotiate in good faith a mutually agreeable plan pursuant to which Licensee’s
right of access and use of Line 8 shall terminate and the Line 8 and Folder
equipment shall be removed to a location within Licensee’s Premises, or such
other location that Licensee deems suitable.  If the Parties are unable to agree
on the timeline for removal of the equipment, on June 30, 2017, Licensor may
elect to deliver to Licensee a written notice to cease operating and remove the
Line 8 and Folder equipment on or prior to June 30, 2018 and restore the area to
Licensor in “broom clean” condition.

Termination will not operate to release any Party of any obligation hereunder
accrued either prior to the effective date of said termination or derived
therefrom, or any obligation that expressly survives the termination of this
Agreement.


Article 4.     Capital Improvements.  Licensee covenants and agrees to undertake
and complete the capital improvements to the Premises described on Exhibit E
(the “Capital Improvements”).  All costs and expenses of the Capital
Improvements shall be borne exclusively by Licensee.  Before commencing the
Capital Improvements, Licensee shall provide Licensor a reasonable opportunity
to review and comment on the Capital Improvement plans and to amend and alter
such Capital Improvements to the extent Licensor believes, acting reasonably,
that such Capital Improvement plans would impact Licensor’s ability to operate
on the Property in the ordinary course, create a public nuisance, pose a risk to
the health and safety of Licensor’s employees or guests, or pose a risk to the
environment (such considerations, the “Criteria”).  During the execution of the
Capital Improvements, at Licensor’s request, Licensee shall provide Licensor
with reasonable oversight of the execution of the Capital Improvements and shall
undertake such alterations or changes to the Capital Improvements as Licensor
shall suggest acting reasonably on the basis of the Criteria.  Licensee shall
complete the Capital Improvements to the satisfaction of Licensor on or prior to
the earlier to occur of (1) expiration of the Initial Term or (2) a Change in
Control Transaction.  As used herein, a “Change in Control Transaction” means
(i) the acquisition (whether by merger, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution, equity investment,
joint venture or otherwise) by any person or group (or the shareholders of any
person) of more than 20% of the assets of the Licensee and its subsidiaries,
taken as a whole (based on the fair market value thereof), or assets comprising
20% or more of the consolidated revenues or EBITDA of the Licensee and its
subsidiaries, taken as a whole, including in any such case through the
acquisition of one or more subsidiaries of the Licensee or (ii) acquisition in
any manner (including through a tender offer or exchange offer) by any person or
group (or the shareholders of any person) of more than 20% of the Licensee’s
equity securities.


2

--------------------------------------------------------------------------------





Article 5.     Base Annual Fee and Operating Expenses.


(a)     Base Annual Fee.  During the Term, Licensee shall pay to Licensor, as a
base annual fee for the Premises, the sums set forth on Exhibit B attached
hereto and made a part hereof (“Base Annual Fee”), in equal monthly installments
as set forth on Exhibit B.  Base Annual Fee and Additional Fees (as hereinafter
defined) are hereinafter sometimes collectively referred to as “Fees”.  Base
Annual Fee for any period during the Term hereof which is for less than one
month shall be a pro rata portion of the monthly installment of Base Annual
Fee.  Base Annual Fee shall be payable in advance, in equal monthly
installments, without offset or deduction, except as may be otherwise expressly
provided in this Agreement, on or before the first day of each calendar month
during the Term and shall be payable in lawful money of the United States to
Licensor at the address stated herein or to such other persons or at such other
places as Licensor may designate in writing.  All amounts which Licensee is
required to pay or discharge to Licensor pursuant to this Agreement, in addition
to the Base Annual Fee, shall constitute additional fees hereunder (“Additional
Fees”) and Licensee shall pay Additional Fees directly to the person entitled
thereto.


(b)     Operating Expenses.  Licensee shall pay to Licensor as Additional Fees
during the Term hereof, in addition to the Base Annual Fee, Licensee’s
proportionate share (“Proportionate Share”) of the costs and expenses payable by
Licensor in connection with the operation and maintenance of the Property
(“Operating Expenses”), all in accordance with the definitions of Proportionate
Share and Operating Expenses and the terms and conditions contained in Exhibit C
attached hereto.


(c)     Increase to Base Annual Fee.  At any time prior to 180 days prior to the
commencement of a Renewal Period, Licensor may deliver to Licensee a written
notice setting forth in reasonable detail the Fair Market Rental Value (as
defined below) of the Premises and a calculation of a new Base Annual Fee based
on such Fair Market Rental Value (“Licensor’s Determination of FMRV”).  If
within twenty (20) business days after receipt of such written notice, Licensee
does not deliver a written notice to Licensor disputing Licensor’s determination
of Fair Market Rental Value and the new Base Annual Fee (a “Rental Dispute
Notice”), the new Base Annual Fee set forth in Licensor’s written notice shall
become the Base Annual Fee in the first calendar month from and after the
applicable Renewal Period.  The Rental Dispute Notice shall set forth in
reasonable detail Licensee’s determination of the Fair Market Rental Value and
the reasons for rejecting Licensor’s proposed Base Annual Fee.  As used herein,
“Fair Market Rental Value” shall mean the fair market rental value of the
Premises giving consideration to all relevant factors including, without
limitation, the size, quality, and location; and the amenity package available
with respect to comparable spaces when compared to the Premises; and the
creditworthiness of the tenant when compared to Licensee.  The Fair Market
Rental Value shall specifically exclude value attributable to Licensee’s Capital
Improvements and any additional Licensee alterations.


If Licensee delivers a Rental Dispute Notice, Licensor and Licensee shall
negotiate in good faith for thirty (30) days following the delivery of the
Rental Dispute Notice in an attempt to reach an agreement as to the Fair Market
Rental Value.  If, however, Licensor and Licensee are unable to reach an
agreement as to the Fair Market Rental Value, then Licensee shall have the
option, by written notice to Licensor within five (5) days following the end of
such thirty (30) day period, to proceed with the appraisal process set forth
below.
 


3

--------------------------------------------------------------------------------





If Licensee elects to proceed with the appraisal process, the Fair Market Rental
Value of the Premises shall be determined by an appraisal prepared by a member
of the Appraisal Institute (the “Institute”), the arrangements for which must be
made by Licensee and which must be completed and delivered to Licensor within
thirty (30) days after Licensee elects to proceed with the appraisal process. 
If Licensor does not agree with this appraisal, then Licensee may, at Licensor’s
sole cost and expense, obtain another appraisal from an Institute member, which
second appraisal must be completed and delivered to Licensee within thirty (30)
days after Licensor’s receipt of Licensee’s initial appraisal.  If the two
rental rates representing the Fair Market Rental Value determined by said
members differ by less than ten percent (10%), the Fair Market Rental Value
shall be deemed to be the average of the two rental rates in said appraisals. 
If the two rental rates representing the Fair Market Rental Value determined by
said members differ by more than ten (10%), the appraisers designated by
Licensor and Licensee shall, within twenty (20) days after receipt of the second
appraisal by Licensee, designate a third Institute member to prepare a third
appraisal, which third appraisal shall be completed and delivered to Licensor
and Licensee within thirty (30) days after the designation of such third
Institute member.  After completion and delivery of the third appraisal to
Licensor and Licensee, the Base Annual Fee representing the Fair Market Rental
Value shall be deemed to be the average of the two lower valuations of the three
appraisals.  Each party shall bear the expense of the Institute member
designated by it with the expense of the third member shall be shared equally by
Licensor and Licensee.  Each appraiser shall have a minimum of five (5) years’
experience appraising fair market rental values in the Pottsville region
submarket.  Notwithstanding the foregoing, in no event shall the Base Annual Fee
for a Renewal Period be less than the rate set forth on Exhibit B (or, if the
Base Annual Fee has already been subject to an adjustment, the Base Annual Fee
in effect at the time of delivery of Licensor’s written notice setting forth the
Fair Market Rental Value).


If the appraisal process set forth herein is not completed by the commencement
of the Renewal Period in question, the Base Annual Fee in effect for the last
month of the Term or the current Renewal Period, as the case may be, shall
continue until the appraisal process is completed, at which time the Base Annual
Fee, based on the results of the appraisal process, or lesser amount (if
Licensor’s Determination of FMRV is less than the amount determined by the
appraisal process), as applicable, shall be applied retroactively to the
commencement date of the Renewal Period in question, and the parties shall
adjust the Base Annual Fee accordingly.


Upon the determination of the Base Annual Fee for any Renewal Period, the
parties shall enter into an amendment of this Agreement setting forth the
applicable Base Annual Fee for the Renewal Period in question.
 


4

--------------------------------------------------------------------------------





Article 6.     Use, Compliance with Legal Requirements, Condition of Premises.


(a)     Use.  Licensee may use the Premises (and the improvements, fixtures and
furnishings contained therein) in a manner and for purposes that are consistent
with the use of the Premises on the date hereof (the “Allowed Uses”).  Licensee
shall provide Licensor with six months advance written notice and request for
approval if Licensee intends to materially alter, change or expand its use of
the Premises; provided, however, such six month notice period may be shorter if
such alteration, change or expansion will not materially impact Licensor’s
activities on the Property.  Licensor may prohibit Licensee from altering its
use of the Premises if Licensor believes, acting reasonably, that such
alteration or change to the use of the Premises is not an Allowed Use because it
materially interferes with Licensor’s ability to operate on the Property in the
ordinary course consistent with past practice, creates a public nuisance, poses
a risk to the health and safety of Licensor’s employees or guests materially
more significant than the risks posed by Licensee’s current use of the Premises,
or poses a risk to the environment materially more significant than the risks
posed by Licensee’s current use of the Premises.  The Premises may only be
occupied on a regular basis by employees of Licensee.  Licensee shall be
responsible for pickup and delivery of Licensee’s goods at any common shipping
dock at the Property (subject to any limitations set forth on Exhibit A1 and
A2), and any shipments shall include proper labeling to distinguish Licensee’s
goods from Licensor’s goods.


(b)     Compliance with Legal Requirements and Licensor’s Procedures.  Each
Party shall comply with all statutes, laws, regulations, ordinances, rules,
judgments, rules of common law, orders, decrees, government approvals,
concessions, grants, franchises, licenses, agreements, directives, requirements,
legally enforceable contracts or other governmental restrictions or any similar
form of decision of, determination by, interpretation or administration of or
standard pursuant to any of the foregoing of, any governmental authority
(whether federal, state, local or foreign), whether now or hereinafter in effect
and, in each case, as amended (all of the foregoing shall be “Legal
Requirements”), and Licensor’s Procedures (as defined in Article 26) applicable
to its respective activities at the Property.  Without limiting the generality
of the foregoing, the Parties agree to allocate their compliance
responsibilities as follows, and to reasonably cooperate in the performance of
these compliance responsibilities:


(i)  Licensor’s Responsibilities.  Except for Licensee’s obligations pursuant to
Article 6(b)(ii) and Article 8 below, Licensor, at Licensor’s sole cost and
expense and throughout the Term, shall ensure that the Property complies with
all Legal Requirements and Licensor’s Procedures.


(ii)  Licensee’s Responsibilities.  Licensee, at Licensee’s sole cost and
expense and throughout the Term, shall ensure that the Premises comply with all
Legal Requirements and Licensor’s Procedures to the extent such compliance is
required as a result of Licensee’s business conducted within the Premises.


(iii)  Condition of Premises.  Licensor shall deliver the Premises to Licensee
in its AS-IS condition on the Commencement Date.  Licensee hereby accepts the
Premises in their condition existing as of the Commencement Date.




5

--------------------------------------------------------------------------------





Article 7.     Assignment.  Neither Licensee nor Licensor shall assign any of
its rights or delegate any of its obligations hereunder without the prior
written consent of the other party; provided, however, that either Licensee or
Licensor may assign its rights, in whole, without such consent, to (a) one of
its wholly owned subsidiaries, or (b) subject to Article 4, an entity that
acquires all or substantially all of the business or assets of such party to
which this Agreement pertains, whether by merger, reorganization, acquisition,
sale, or otherwise.  Licensee shall not sublicense the Premises or any part
thereof, or permit the use of the Premises or any part thereof by any persons
other than Licensee and its employees, without the prior written consent of
Licensor.  Any purported assignment or sublicensing in violation of this Article
shall be null and void.  No assignment shall relieve the assigning party of any
of its obligations hereunder.  No assignment (whether by operation of law),
subletting or further licensing, even with the consent of Licensor, will relieve
Licensee from liability for payment of the Base Annual Fees and the Additional
Fees herein provided for or from the obligation to keep and be bound by all of
the terms, conditions and covenants of this Agreement.  Any transfer contrary to
the provisions of this Article 7 shall be void.


Article 8.     Licensee’s Responsibility.  With respect to the Premises,
Licensee shall only be responsible to perform the maintenance, repair and
replacement activities set forth on Exhibit F.  Licensee shall not commit waste
with respect to its Premises.


Article 9.     Licensor’s Repair and Maintenance Responsibilities.  Except for
the Licensee’s maintenance, repair and replacement activities set forth on
Exhibit F, Licensor shall (i) keep the Property in good repair and maintenance
(including replacements) at all times, for the proper operation of the Property
and for provision of Licensor’s services under this Agreement at competitive
costs and in a manner generally consistent with the maintenance and repair
(including replacements) of comparable properties, including, without
limitation, the Common Areas, the Property’s windows, roof, foundation,
structure and walls, and mechanical and electrical systems, which include, but
are not limited to, the heating, electrical, air conditioning, ventilation and
plumbing systems and the heating, ventilation and air conditioning equipment,
and (ii) perform the other obligations described on Exhibit F.


Article 10.     Licensee’s Insurance, Licensor’s Insurance, Mutual
Release/Waiver of Subrogation, and Indemnity.


(a)     Licensee’s Insurance.  Licensee, at its own expense (including
deductibles), shall maintain in force at all times during the term of this
Agreement, insurances including:


(i)  Commercial general liability insurance, on an occurrence basis, including
coverage for premises, products/completed operations, personal injury, and
contractual liability, with a minimum combined single limit of liability of Five
Million and No/100 Dollars ($5,000,000.00) per occurrence and annual aggregate
coverage for bodily injury or property damage, insuring against liability of
Licensee and its authorized agents, employees and/or representatives arising out
of and in connection with Licensee’s use and occupancy of the Premises. 
Licensor shall be included as additional insured for claims arising out of
Licensee’s use and occupancy of Property and Licensee’s insurers will waive
rights of subrogation against Licensor to the extent of Licensee’s indemnity
obligations herein.




6

--------------------------------------------------------------------------------





(ii)  Workers’ compensation insurance as required by law for all Licensee’s
employees; and Employer’s Liability insurance in an amount not less than
$1,000,000 per accident/per employee.  Licensee’s insurers will waive rights of
subrogation against Licensor to the extent of Licensee’s indemnity obligations
herein.


(iii)  Business automobile liability insurance, covering all owned, rented,
leased, non-owned and hired vehicles used by Licensee in connection with the
Premises with a combined single limit for bodily injury and property damage of
$5,000,000 per occurrence.  Licensor shall be included as additional insured for
claims arising out of Licensee’s activities and Licensee’s insurers will waive
rights of subrogation against Licensor to the extent of Licensee’s indemnity
obligations herein.


(iv)  “All Risk” Property Insurance covering all of Licensee’s equipment,
personal property and tools.  Such insurance shall cover all property at full
replacement value.


(v)  Licensee shall utilize insurance companies that are rated no less than “A-,
VII” by A.M.  Best or equivalent rating agency and Licensee will endeavor to
provide a thirty (30) day notice of cancellation or non-renewal to Licensor. 
Policies of Licensee shall be primary and non-contributory to any insurance
carried by or available to Licensor in respects to Licensee’s indemnity
obligations herein.  Licensee shall provide Licensor a certificate of such
insurance prior to occupancy and/or use of the Property and annually within 15
days of renewal.


(b)     Licensor’s Insurance.  Licensor, at Licensor’s sole cost and expense
(including deductibles), shall maintain in force at all times during the term of
this Agreement, insurances including:


(i)  Commercial general liability insurance, on an occurrence basis, including
coverage for premises, products/completed operations, personal injury, and
contractual liability, with a minimum combined single limit of liability of Five
Million and No/100 Dollars ($5,000,000.00) per occurrence and annual aggregate
coverage for bodily injury or property damage, insuring against liability of
Licensor and its authorized agents, employees and/or representatives arising out
of and in connection with Licensor’s ownership, use and occupancy of the
Premises.  Licensee shall be included as additional insured for claims arising
out of Licensor’s ownership, use and occupancy of the Property and Licensor’s
insurers will waive rights of subrogation against Licensee to the extent of
Licensor’s indemnity obligations herein.


(ii)  Workers’ compensation insurance as required by law for all Licensor’s
employees; and Employer’s Liability insurance in an amount not less than
$1,000,000 per accident/per employee.  Licensor’s insurers will waive rights of
subrogation against Licensee to the extent of Licensor’s indemnity obligations
herein.


(iii)  Business automobile liability insurance, covering all owned, rented,
leased, non-owned and hired vehicles used by Licensor in connection with the
Premises with a combined single limit for bodily injury and property damage of
$5,000,000 per occurrence.  Licensee shall be included as additional insured for
claims arising out of Licensor’s activities and Licensor’s insurers will waive
rights of subrogation against Licensee to the extent of Licensor’s indemnity
obligations herein.




7

--------------------------------------------------------------------------------





(iv)  Property “all risk” insurance covering the Property and all of Licensor’s
equipment, personal property and tools.  Such insurance shall cover the Property
and all property of Licensor at full replacement value.


(c)     Mutual Release/Waiver of Subrogation.  Licensor and Licensee each hereby
release the other from any and all liability or responsibility for any loss,
injury or damage to the other’s real and/or personal property caused by fire or
any other casualty insured by a standard “all risk” property insurance policy
during the Term of this Agreement, even if such fire or casualty may have been
caused by the negligence (but not the willful misconduct) of the other party or
one for whom such party may be responsible.  Inasmuch as the above mutual
waivers will preclude the assignment of any aforesaid claim by way of
subrogation (or otherwise) to an insurance company (or any other person), each
party hereto hereby agrees if required by said policies to give to each
insurance company which has issued to it policies of fire and extended coverage
insurance, written notice of the terms of said mutual waivers, and to have said
insurance policies properly endorsed, if necessary, to prevent the invalidation
of said insurance coverage by reason of said waivers.


(d)     Indemnity.


(i)  Licensee shall indemnify and hold Licensor and its officers, directors,
partners and employees entirely harmless from and against any and all
liabilities, claims and/or losses of any kind arising, directly or indirectly,
entirely or in part, out of any injury to any person which arise out of, are
occasioned by or are in any way attributable to the use or occupancy of the
Property by Licensee, its agents, employees, guests, invitees and/or
contractors, except to the extent caused by the negligence or intentional
misconduct of Licensor, Licensor’s agents, employees, invitees or contractors. 
In the event that any action or proceeding is brought against Licensor by reason
of any such claim, Licensee, upon receipt of written notice from Licensor, shall
defend the same, at Licensee’s expense, by counsel reasonably satisfactory to
Licensor.  Notwithstanding anything in this Agreement to the contrary, the
foregoing covenants under this Article 10(d)(i) shall be deemed continuing
covenants for the benefit of Licensor and shall survive the expiration of this
Agreement but only to the extent that the causes giving rise to Licensee’s
obligations under this Article 10(d)(i) occur before the expiration of this
Agreement.


(ii)  Licensor shall indemnify and hold Licensee and its officers, directors,
partners and employees entirely harmless from and against any and all
liabilities, claims and/or losses of any kind arising, directly or indirectly,
entirely or in part, out of any injury to any person which arise out of, are
occasioned by or are in any way attributable to the use or occupancy of the
Property by Licensor, its agents, employees, guests, invitees and/or
contractors, except to the extent caused by the negligence or intentional
misconduct of Licensee, Licensee’s agents, employees, invitees or contractors. 
In the event that any action or proceeding is brought against Licensee by reason
of any such claim, Licensor, upon receipt of written notice from Licensee, shall
defend the same, at Licensor’s expense, by counsel reasonably satisfactory to
Licensee.  Notwithstanding anything in this Agreement to the contrary, the
foregoing covenants under this Article 10(d)(ii) shall be deemed continuing
covenants for the benefit of Licensee and shall survive the expiration of this
Agreement but only to the extent that the causes giving rise to Licensor’s
obligations under this Article 10(d)(ii) occur before the expiration of this
Agreement.
 


8

--------------------------------------------------------------------------------





(iii)  Neither Licensor nor Licensee shall have any liability under any
provision of this Agreement for any punitive, incidental, consequential, special
or indirect damages, including, loss of future profits, revenue or income,
diminution in value or loss of business reputation or opportunity.


Article 11.     Default/Remedies.


(a)     Licensee’s Default.  The occurrence of any one or more of the following
shall constitute a default hereunder by Licensee:


(i)  failure to pay Base Annual Fee or Additional Fees when due if the failure
continues for twenty (20) days after written notice has been received by
Licensee;


(ii)  failure to perform any other provision of this Agreement if such failure
to perform is not cured within thirty (30) business days after written notice
has been received by Licensee, provided that, if the default cannot reasonably
be cured within thirty (30) business days, Licensee shall not be in default of
this Agreement if Licensee commences to cure the default within the thirty (30)
business day period and diligently and in good faith continues to cure the
default;


(iii)  any proceeding is begun by or against Licensee to subject the assets of
Licensee to any bankruptcy or insolvency law or for an appointment of a receiver
of Licensee or of any of Licensee’s assets and is not dismissed within ninety
(90) days; or


(iv)  Licensee makes a general assignment of Licensee’s assets for the benefit
of creditors.


Notices given under this Article shall specify the alleged default and the
applicable Agreement provision(s), and shall demand that Licensee perform the
provisions of this Agreement or pay the Base Annual Fee or Additional Fees that
is in arrears, as the case may be, within the applicable period of time.


(b)     Licensor’s Remedies.  In the event of any such default by Licensee,
Licensor may at any time after expiration of the applicable cure period:


(i)  terminate this Agreement and Licensee’s right to occupancy of the Premises
by any lawful means, in which case Licensee shall vacate the Premises within a
reasonably practical period of time thereafter.  In such event, Licensor shall
be entitled to recover from Licensee all reasonable damages incurred by Licensor
by reason of Licensee’s default;




9

--------------------------------------------------------------------------------





(ii)  maintain Licensee’s right to occupancy in which case this Agreement shall
continue in effect.  In such event, Licensor shall be entitled to enforce all of
Licensor’s rights and remedies under this Agreement, including the right to
recover the Fees due hereunder; or


(iii)  pursue any other remedy now or hereafter available to Licensor under the
laws or judicial decisions of the state where the Premises are located.


Unpaid installments of Base Annual Fee and Additional Fees and other unpaid
monetary obligations of Licensee under the terms, covenants or conditions of
this Agreement shall bear interest from the date due at the maximum rate then
allowable by law.


In the case of Licensee’s default as contemplated herein, Licensor shall have a
duty to mitigate its damages.


(c)     Licensee’s Remedies.  In the event of any failure by Licensor to perform
any of its obligations hereunder, Licensee (except in the case of an emergency)
shall take no action without having first given Licensor written notice of any
such default and a reasonable opportunity to cure which, in any event, shall not
exceed thirty (30) business days.  Following such notice and failure by Licensor
to cure, Licensee shall have all rights available to it at law or in equity, and
shall have the further right to take the necessary actions to perform Licensor’s
uncured obligations hereunder and invoice Licensor for the costs and expenses
thereof, unless Licensor has diligently commenced to perform its uncured
obligations hereunder within said period not to exceed thirty (30) business
days.  Licensor shall remit payment to Licensee within thirty (30) days of
receipt of invoice from Licensee.  If Licensor fails to remit payment to
Licensee within the aforesaid thirty (30) day period, Licensee shall have the
right to offset and deduct said sum from Base Annual Fee.


Article 12.     Utilities and Services.  Licensor covenants and agrees to
maintain public utilities to furnish any electricity and water utilized in
operating any and all of the facilities serving the Premises.
 
Licensor and Licensee shall undertake to determine if separate metering of
utilities at the Premises is commercially feasible and, if mutually agreed that
one or more utilities can be separately metered, Licensee shall bear the cost to
provide for separate metering and pay for all water, gas, heat, light, power,
telephone and other such utilities separately metered to the Premises.  If any
utilities and services are not supplied and separately metered to the Premises,
Licensee shall pay Licensee’s Proportionate Share (as defined pursuant to
Article 5(b)) of all utilities and services serving the Property in common with
other occupants of the Property.


No interruption or failure of Services or utilities shall result in the
termination of this Agreement or the abatement of rent, except as expressly
provided below.


Notwithstanding anything contained herein to the contrary, in the event that
such interruption or cessation of Services and/or utilities is the result of
Licensor’s negligent or willful act or omission and such interruption or
cessation of Services and/or utilities continues beyond three (3) business days
from the date of such interruption or cessation, then, provided Licensee has
delivered Licensor with prompt notice of such interruption, the Annual Base Fee
under this Agreement will abate, commencing on the fourth (4th) day of such
interruption or cessation, and continuing until the date on which the Services
and/or utilities are restored and the Premises are again tenantable.  No
abatement of rentals as hereinabove described will apply to the extent such
interruption of Services and/or utilities is the result of Licensee’s
alterations to the Premises or Capital Improvements, or any negligent act or
omission of Licensee, its agents, employees or contractors, or any cause other
than the negligent or willful act or omission of Licensor or its employees,
agents or contractors.
 


10

--------------------------------------------------------------------------------


 
In the event that Licensor has advance knowledge of, or otherwise plans an
interruption or cessation of Services and/or utilities, Licensor shall give
Licensee at least 14-day advanced notice or such other greater advanced notice
as is reasonable under the circumstance.


Article 13.     Real Property Taxes.  Licensor shall pay all real property taxes
and general and special assessments, which assessments shall be amortized over
the longest period permitted by law (“Real Property Taxes”) applicable to the
Property, provided, however, that Licensee shall pay as Additional Fees,
Licensee’s Proportionate Share of such amount in accordance with Article 5(b). 
Licensee shall not be required to pay any federal, state or local income,
profit, franchise, rent, sales, gift, estate, succession, inheritance, foreign
ownership, foreign control, transfer, capital levy, and/or personal property
taxes of Licensor, or any increases in Real Property Taxes that result from
changes in ownership of the Property.  Licensor acknowledges and agrees that
Licensee shall have no obligation or responsibility to make filings on behalf of
Licensor with respect to any tax matters, nor shall Licensee be responsible for
any penalties or interest payments required to be paid as a result of Licensor’s
failure to make such filings or timely pay such Real Property Taxes.  Licensor
shall advise Licensee of the initial monthly payment amount due for Real
Property Taxes on or before the Commencement Date hereof.


Article 14.     Damage or Destruction.  Should the Property be damaged by fire
or other casualty, the following shall result:


(a)  Should the Premises be rendered wholly unfit for occupancy and not be (in
the reasonable judgment of Licensor and Licensee) susceptible of repair within
one hundred fifty (150) days after the date of such damage, this Agreement shall
terminate as of the date of such damage, and Licensee shall pay the Fees
apportioned to the time of such damage and surrender the Premises to Licensor
within a reasonably practical period of time thereafter;


(b)  Should such damage to the Premises, however, be (in the reasonable judgment
of Licensor and Licensee) susceptible of repair within one hundred fifty (150)
days after such occurrence, Licensor, at Licensor’s sole cost and expense, shall
enter and make repairs, without affecting this Agreement, but the Fees shall be
reduced or abated as shall be equitable while such repairs are being made.


(c)  Damage to the Property which affects Licensee’s access to the Premises or
Licensee’s use of the Premises shall be treated as damage to the Premises
pursuant to subparagraphs (a) and (b) above.
 


11

--------------------------------------------------------------------------------





Article 15.     Condemnation.


(a)  If the Property shall be taken or condemned for any public purpose, or
purchased under threat of such taking, to such an extent as to render the
Premises untenantable, this Agreement shall, at the option of either party,
forthwith cease and terminate as of the date title vests in the condemning
authority or the date the condemning authority takes possession, whichever shall
occur first.  Licensor and Licensee shall be entitled to receive their shares of
the condemnation award as their interests may appear.


(b)  In the event this Agreement is not terminated as contemplated by
subparagraph (a) above, Licensor shall promptly restore the Property (including
the Premises) to substantially the same condition as the Property was in as of
the Commencement Date (with the exception of those portions of the Property
taken), and Base Annual Fee and Licensee’s Proportionate Share of Operating
Expenses shall be proportionately adjusted.


Article 16.     Notices.  Whenever in this Agreement it shall be required or
permitted that notice or demand be given or served by either party to this
Agreement, such notice or demand shall be given or served in writing and sent to
Licensor and Licensee at the addresses set forth below:



 
Licensee:
AdvanSix Resins & Chemicals LLC
   
115 Tabor Road
   
Morris Plains, NJ 07950
   
Attention: John M. Quitmeyer, General Counsel
   
E-mail: hans.quitmeyer@Advan6.com
       
Licensor:
Honeywell International Inc.
   
21925 Field Parkway, Suite 220
   
Deer Park, IL 60010
   
Attention: Richard J. Kriva, Vice President, Global Real Estate
   
E-mail: rick.kriva@honeywell.com
       
With a copy to:
Honeywell International Inc.
   
115 Tabor Road
   
Morris Plains, NJ 07950
   
Attention: Senior Vice President and General Counsel
   
E-mail: katherine.adams@honeywell.com



All such notices shall be sent by (i) certified or registered mail, return
receipt requested, and shall be effective three (3) days after the date of
mailing; (ii) Federal Express or similar overnight courier and shall be
effective one (1) day after delivery to Federal Express or similar overnight
courier; (iii) e-mail transmission (with confirmation of receipt) and shall be
effective on the date of transmission; or (iv) personal service and shall be
effective on the same day as service.  Any such address may be changed from time
to time by either party serving notices as provided above.


Notwithstanding anything in the foregoing to the contrary, notices under Article
12 or notices in the event of emergency or site evacuation, shall be given,
orally or in writing, by Licensor to Licensee’s designated Site Leader or Plant
Manager as designated on Exhibit G by personal service or facsimile or e-mail
transmission (with confirmation of receipt).
 
12

--------------------------------------------------------------------------------





Article 17.     Authority.  Licensor warrants that it has the full right and
authority to execute and perform pursuant to this Agreement.  Licensee warrants
that it has the full right and authority to execute and perform pursuant to this
Agreement.


Article 18.     Alterations and Trade Fixtures.  Licensee shall have the right,
at its own cost and expense, to make alterations, additions, installations and
changes (hereinafter collectively called “Alterations”) in, on and to the
Premises as it shall deem expedient or necessary for its business purposes,
however to the extent that such Alterations shall impair the structural
integrity of the Building, or cause a material interruption in facility/building
systems or the use of Common Areas, Licensee must first obtain Licensor’s
written consent thereto, Licensor agreeing that it will not unreasonably
withhold or delay such consent.  All such work shall be done in a good and
workmanlike manner and in accordance with all applicable laws.  Licensee may
remove any or all Alterations and any signage from the Premises at any time
prior to the expiration of the Term, provided that any damage caused by such
removal shall be repaired by Licensee.  Licensee shall remove, prior to
expiration of the Term, all such Alterations which required Licensor’s prior
consent and which consent was granted upon the condition that such Alterations
be so removed.  Alterations not so removed shall become the property of Licensor
upon Licensee’s surrender of the Premises.


Prior to the commencement of any work on any Alterations approved by Licensor,
Licensee shall supply Licensor with satisfactory evidence of the following
items: (a) the procurement of all necessary licenses, permits and approvals from
the various governmental departments having jurisdiction over the Premises, and
(b) worker’s compensation insurance, public liability insurance and property
damage insurance in amounts, form and content, and with companies reasonably
satisfactory to Licensor.


Article 19.     Mechanic’s Liens.  Licensee shall keep the Premises free from
any liens arising out of any work performed, material furnished or obligation
incurred by or for Licensee or any person or entity claiming through or under
Licensee.  In the event that Licensee shall not, within sixty (60) days
following the imposition of any such lien, cause the same to be released of
record by payment or posting of a bond, Licensor shall have the right, but not
the obligation, to cause such lien to be released by such means as Licensor
deems reasonably proper, including payment of the claim giving rise to such
lien.  All such reasonable sums paid and all reasonable expenses incurred by
Licensor in connection therewith shall be due and payable to Licensor by
Licensee within thirty (30) days of receipt of invoice, along with appropriate
back-up documentation.


Article 20.     Security.  The Parties shall work together to ensure that, in
satisfying their respective obligations and responsibilities described herein
(“Obligations”), they are each able to maintain the level of physical and
electronic security in effect as of the date of this Agreement during the Term.


Licensor may take physical or information security measures that affect the
manner in which obligations are provided, so long as the substance or overall
functionality of any affected obligations remains the same as it was prior to
the Commencement Date; provided, that Licensee shall be given reasonable, prior
written notice of any such physical or information security measures that are
material.  If there is a security breach that relates to the obligations, the
parties shall, subject to any applicable law, cooperate with each other
regarding the timing and manner of (a) notification to their respective
customers, potential customers, employees and/or agents concerning a breach or
potential breach of security and (b) disclosures to appropriate Governmental
Authorities.




13

--------------------------------------------------------------------------------





If either party or its personnel will be given access to any of the computer
systems or software of the other party or any party performing the obligations
on its behalf (“Systems”) in connection with the performance of the obligations,
the accessing party and its personnel shall comply with all system security
policies, procedures and requirements related to the Systems (as amended from
time to time, the “Security Regulations”) in effect as of the Commencement Date
and of which such accessing party or its personnel has been reasonably informed,
and will not tamper with, compromise or circumvent any security or audit
measures employed by such the party granting such access and its personnel. 
Each party and its affiliates shall use commercially reasonable efforts to
ensure that only those of their respective personnel who are specifically
authorized to have access to the Systems of the other party gain such access,
and to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its personnel regarding the
restrictions set forth in this Agreement and establishing appropriate policies
designed to effectively enforce such restrictions.  If, at any time, either
party determines that any personnel of the other party or its affiliates has
sought to circumvent, or has circumvented, its Security Regulations, that any
unauthorized personnel of the other party or its affiliates has accessed its
Systems or that any personnel of the other party or its affiliates has engaged
in activities that may lead to the unauthorized access, use, destruction,
alteration or loss of data, information or software, such party shall
immediately terminate any such personnel’s access to the Systems and immediately
notify the other party.


Licensor, Licensee and their respective personnel, shall access and use only
those Systems, and only such data and information within such Systems to which
it has been granted the right to access and use.  Any party shall have the right
to deny the personnel of the other party access to such party’s Systems, after
prior written notice and consultation with the other party, in the event the
party reasonably believes that such personnel pose a security concern.


Article 21.     Surrender of Premises.  Upon the expiration or termination of
this Agreement, Licensee shall, at Licensee’s expense, (i) remove Licensee’s
personal property, equipment and trade fixtures (including, without limitation,
any Hazardous Substances (as such term is defined below), and (ii) vacate the
Premises peaceably and quietly and in as good order and condition as the same
were in on the Commencement Date or were thereafter replaced by either Licensor
or Licensee, reasonable wear and tear, damage by fire or other casualty,
condemnation, acts of God and the elements excepted.  Any property left in the
Premises after the expiration or termination of this Agreement shall be deemed
to have been abandoned and the property of Licensor to dispose of, remove or
store, as Licensor deems expedient, at Licensee’s expense, and Licensee waives
all claims against Licensor for any damages resulting from Licensor’s retention
and disposition of such property.




14

--------------------------------------------------------------------------------





Article 22.     Holding Over.  Should Licensee continue to occupy the Premises
after expiration of the Term, such occupancy shall be on a month-to-month
license upon the terms, covenants or conditions herein specified, but at a
monthly fee equal to one hundred twenty-five percent (125%) of the monthly
installment of Base Annual Fee paid for the last month of the Term of this
Agreement, plus any Additional Fees.


Article 23.     Subordination.  This Agreement is subject and subordinate to all
ground or underlying leases and to all mortgages and deeds of trust which may
now or hereafter affect the Property of which the Premises form a part, and to
all renewals, modifications, consolidations, replacements and extensions
thereof, provided that Licensee’s rights under this Agreement shall not be
disturbed.  Licensor shall provide and obtain for Licensee a subordination,
non-disturbance and attornment agreement from the holder of any ground or
underlying lease, mortgage or deed of trust whether affecting the Premises as of
the Commencement Date or affecting the Premises after the Commencement Date of
this Agreement.  Licensee shall from time to time upon request from Licensor
execute and deliver any documents or instruments that may be reasonably required
to effectuate such subordination, subject to review by Licensee’s legal counsel.


Article 24.     Estoppel Certificates.  Each party agrees, from time to time,
upon not less than thirty (30) days prior written request by the other party
(the “Requesting Party”), to deliver to the Requesting Party a statement in
writing certifying (a) that this Agreement is unmodified and in full force and
effect (or if there have been modifications that the same is in full force and
effect as modified and identifying the modifications), (b) the date to which the
monthly installments of Base Annual Fee and other charges have been paid, (c)
the Base Annual Fee and current estimate of Operating Expenses, if applicable,
(d) the date on which the Term commenced and ends, and the periods, if any, for
which such Licensee has options to extend the Term, (e) that Licensee has
accepted the Premises and is in possession, (f) that, so far as the person
making the certification knows, Requesting Party is not in default under any
provision of this Agreement and, if the Requesting Party is in default,
specifying each such default of which the person making the certification may
have actual knowledge, without inquiry, and (g) including such other information
as the prospective purchaser, mortgagee or assignee may reasonably require.


Article 25.     Signs.  Licensee and Licensor shall, acting reasonably, agree on
where to place and construct sign(s) with respect to Licensee’s occupancy of the
Premises.  The construction of such signage shall be at Licensee’s sole cost and
expense, and in accordance with all Legal Requirements (“Licensee’s Signs”). 
Licensor, at Licensee’s sole cost and expense (provided that Licensor shall
obtain Licensee’s prior written reasonable consent prior to incurring any such
costs and expenses), shall (i) maintain Licensee’s Signs, and (ii) upon the
expiration or termination of this Agreement, remove Licensee’s Signs and
complete required repairs as the result of such removal.


Article 26.     Licensor’s Procedures.  Licensor has procedures for the safety,
care, maintenance and cleanliness of the Property, its facilities and equipment
and other assets, and access thereto and egress therefrom; for worker health and
safety, manufacturing and other operations at the Property; for the protection
of confidential information; for compliance with Legal Requirements; for
emergency response; and for other Property activities; all of which Licensor may
change, in its reasonable discretion, from time to time (collectively,
“Licensor’s Procedures”).  Licensor shall make Licensor’s Procedures available
to Licensee and give Licensee prompt notice of any changes thereto and Licensor
shall comply with Licensor’s Procedures.
 


15

--------------------------------------------------------------------------------





Article 27.     HSE Matters.


(a)     Definitions.  For purposes of this Agreement:


(i)  The term “HSE Law” shall mean and refer to any Legal Requirements, or any
standard used pursuant to Legal Requirements, relating to (i) pollution, (ii)
protection or restoration of the indoor or outdoor environment or natural
resources, (iii) the transportation, treatment, storage or release of, or
exposure to, hazardous or toxic materials, (iv) the registration, manufacturing,
sale, labeling or distribution of hazardous or toxic materials or products
containing such materials (including the REACH directive and similar
requirements), (v) process safety management or (vi) the protection of the
public, worker health and safety or threatened or endangered species.


(ii)  The terms “Hazardous Substance” and “Hazardous Substances” shall mean and
refer to (i) any natural or artificial substance (whether solid, liquid, gas or
other form of matter, noise, microorganism or electromagnetic field) that could
cause harm to human health or the environment, including, without limitation,
petroleum, petroleum products and byproducts, asbestos-containing materials,
perfluoroalkyl substances, urea formaldehyde foam insulation, carcinogens,
endocrine disrupters, lead-based paint, electronic, medical or infectious
wastes, polychlorinated biphenyls, radon gas, radioactive substances, greenhouse
gases and ozone-depleting substances and (ii) any other chemical, material,
substance or waste that could result in Liability under, or that is prohibited,
limited or regulated by or pursuant to, any HSE Law.


(b)     Permitting.  Unless otherwise agreed by the Parties, Licensor shall, at
its sole cost and expense:


(i)  hold and maintain in good standing all permits and other governmental
authorizations (“Permits”) required by HSE Laws governing air emissions, water
discharges, water supplies and waste treatment, storage and disposal;


(ii)  at Licensee’s request, modify the Permits to accommodate an alteration,
change or expansion of Licensee’s use of the Premises, in each case consistent
with Article 6(a), at Licensee’s sole cost and expense;


(iii)  refrain from modifying the Permits in any manner that would prevent
Licensee from using the Premises for the Allowed Uses unless a governmental
authority directs Licensor to do so in order to meet the requirements of HSE
Laws; and


(iv)  submit to governmental authorities all reports, documents and other
correspondence that may be required by the Permits; provided, that Licensee
shall comply in a timely manner with Licensor’s reasonable requests for
information and other cooperation in connection with the Permits and required
correspondence.
 


16

--------------------------------------------------------------------------------





(c)     Training.  Licensee shall have the right to participate in training and
other activities conducted by Licensor as may be required for Licensee to comply
with the Legal Requirements and Licensor’s Procedures applicable to Licensee’s
use of the Premises.


(d)     Hazardous Substances.


(i)  Licensee shall not discharge, release emit or create the threat of release
of any Hazardous Substances at the Property except in accordance with the
Allowed Uses, and neither Licensee nor Licensor shall discharge, release, emit
or create the threat of release of any Hazardous Substances at the Property
except in compliance with all applicable HSE Laws and Licensor’s Procedures.


(ii)  Licensor shall indemnify, defend and hold Licensee harmless against any
and all actions, claims, demands, judgments, penalties, liabilities, costs,
damages, obligations, prohibitions and expenses, including court costs and
attorney’s fees (but excluding any consequential, incidental and special damages
and lost profits) incurred by Licensee resulting from the existence of any
Hazardous Substances deposited in, upon, under, over or from the Property, or
resulting from allegations that Licensee is liable for Hazardous Substances
originating from, transported from or otherwise related to the Property, unless
and only to the extent such Hazardous Substances are deposited in, upon, under,
over or from the Property by Licensee, or Licensee has directly arranged for
such Hazardous Substances to originate from, be transported from or be otherwise
related to the Property, in each case subsequent to the Commencement Date.  All
of Licensor’s obligations under this subparagraph (d)(2) shall survive the
expiration or termination of this Agreement.


(iii)  Licensee shall indemnify, defend and hold Licensor harmless against any
and all actions, claims, demands, judgments, penalties, liabilities, costs,
damages, obligations, prohibitions and expenses, including court costs and
attorney’s fees (but excluding any consequential, incidental and special damages
and lost profits) incurred by Licensor to the extent resulting from the
existence of any Hazardous Substance deposited in, upon, under, over or from the
Property by Licensee, or resulting from allegations that Licensor is liable for
Hazardous Substances that, as a direct result of the actions of Licensee,
originated from, were transported from or were otherwise related to the
Property, in each case subsequent to the Commencement Date.  The obligations of
Licensee set forth within this subparagraph (c) shall expire on the last day of
the second year after the expiration or earlier termination date of this
Agreement.


(e)     Compliance with HSE Laws.  Each Party shall comply with all HSE Laws
applicable to its respective activities at the Property.  Without limiting the
generality of the foregoing, the Parties agree to allocate their compliance
responsibilities as follows, and to reasonably cooperate in the performance of
these compliance responsibilities:


(i)  Licensor’s Responsibilities.  Except for Licensee’s responsibilities
pursuant to Article 6(b)(ii) below, Licensor, at Licensor’s sole cost and
expense and throughout the Term, shall ensure that the Property and operations
and activities at the Property comply with all HSE Laws.

 
17

--------------------------------------------------------------------------------





(ii)  Licensee’s Responsibilities.  Licensee, at Licensee’s sole cost and
expense and throughout the Term, shall ensure that the Premises comply with all
HSE Laws to the extent such compliance is required solely as a result of
Licensee’s business conducted within the Premises.


(f)     Conflicting Terms.  Licensor and Licensee hereby agree that, if there is
conflict between the terms, covenants or conditions of this Article 27 and the
Separation and Distribution Agreement dated of even date herewith, by and
between Honeywell International Inc.  and AdvanSix Inc., a Delaware corporation,
the Separation and Distribution Agreement shall prevail.


Article 28.     General Conditions.


(a)     Time of Essence.  TIME IS OF THE ESSENCE OF EACH PROVISION OF THIS
AGREEMENT.


(b)     Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties and their permitted successors.


(c)     Real Estate Brokers; Finders.  Each party represents that it has not had
dealings with any real estate broker, finder or other person with respect to
this Agreement in any manner.  Each party shall hold harmless the other party
from all damages resulting from any claims that may be asserted against the
other party by any broker, finder or other person with whom the indemnifying
party has or purportedly has dealt.  Licensor shall pay any commissions and/or
fees that are payable to the above-named broker or finder with respect to this
Agreement.


(d)     Exhibits.  All exhibits referred to are attached to this Agreement and
incorporated by reference.


(e)     Interpretation of Agreement.  This Agreement shall be construed and
interpreted in accordance with the laws of the state in which the Property is
located, without giving effect to the principles of conflicts of laws thereof.


(f)     Integrated Agreement; Modification.  This Agreement contains all the
agreements of the parties and cannot be amended or modified except by written
agreement.


(g)     Severability.  The unenforceability, invalidity or illegality of any
provision shall not render the other provisions unenforceable, invalid or
illegal.


(h)     Exclusive Use.  Licensor covenants and agrees not to lease or license
the use of space in the Property, without Licensee’s prior written consent
(which Licensee may grant or withhold in Licensee’s sole discretion), to any
third party that operates a “Competing Business”.  For the purpose of this
Article 28(h), a “Competing Business” shall be defined as a business in
competition with Licensee’s business.


(i)     Counterparts; Facsimile/E-mailed Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same Agreement.  Licensor and
Licensee agree that the delivery of an executed copy of this Agreement by
facsimile or by attachment to an e-mail shall be legal and binding on the
transmitting party and shall have the same full force and effect as if an
original executed copy of this Agreement had been delivered.

 
18

--------------------------------------------------------------------------------





(j)     Confidentiality.


(i)  Each party covenants and agrees that it shall not, and that it shall take
all reasonable steps to ensure that its shareholders, directors, officers,
managers, partners, employees, agents, advisors or independent contractors do
not, directly or indirectly, either during the term of this Agreement or at any
time thereafter, disclose any of the financial terms of this Agreement or
disclose or use any information which it may acquire with respect to the
business and affairs of the other party or its customers, clients, suppliers,
agents or contractors (“Confidential Information”) for any purpose, other than
as required to carry out its duties hereunder, without the consent of the other
party or as required by applicable law, regulation or lawful requirement of a
regulatory, judicial or taxing authority.  Before granting access to any
Confidential Information of the other party to any person under this Section, a
party shall properly instruct that person about the confidentiality of it and
the steps to be taken to protect it.  Before granting that access to any person
other than an employee, except as provided in the next sentence, a party shall
have that person sign an agreement causing that person to be bound by terms
substantially the same as those in this Section.  Before granting access to any
Confidential Information of the other party to any legal, regulatory or taxing
authority (other than Licensee examiners), a party shall, unless it may not
lawfully do so, promptly notify the other party and allow the other party
reasonable time to oppose such process.


(ii)  Notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties are parties or by which they are bound, the
obligations of confidentiality contained herein and therein, as they relate to
this Agreement, shall not apply to the tax structure or tax treatment of this
Agreement, and each party hereto (and any employee, representative, or agent of
either party) may disclose to any and all persons, without limitation of any
kind, the tax structure and tax treatment of this Agreement and all materials of
any kind (including opinions or other tax analysis) that are provided to such
party relating to such tax treatment and tax structure; provided, however, that
such disclosure shall not include the name (or other identifying information not
relevant to the tax structure or tax treatment) of any person and shall not
include information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.


(iii)  Each party will implement appropriate security measures to prevent a
breach by it of this Section, including measures designed to (i) ensure the
confidentiality, security and integrity of the Confidential Information of the
other; (ii) protect the Confidential Information of the other against
anticipated threats or hazards to its security or integrity; and (iii) protect
the Confidential Information of the other against unauthorized access to or use
of it.


(iv)  In dealing with any Confidential Information of the disclosing party that
is personal information of the disclosing party’s customers or clients, the
receiving party will comply with the reasonable privacy policies of the
disclosing party communicated to it in writing and with all applicable privacy
laws and regulations.




19

--------------------------------------------------------------------------------





(v)  At either party’s request but subject to applicable legal and regulatory
record retention requirements, the other party shall immediately return to that
party or destroy (and, upon request, certify such destruction) all Confidential
Information of that party then in its possession or under its control.


(vi)  If any unauthorized disclosure of, loss of, or inability to account for,
Confidential Information of a party occurs while it is in the possession of the
other party, the other party shall notify the affected party immediately upon
becoming aware of such occurrence.


(vii)  Each party may monitor from time to time, activities to detect any
security breach, unauthorized intrusions or suspicious activity involving the
Confidential Information and will immediately take steps to remedy any problem
giving rise to that security breach or suspicious activity.


(viii)  For the purposes of this Agreement, “Confidential Information” does not
include information that (i) was or becomes generally available to the public
other than as a result of a disclosure by either party or its shareholders,
directors, officers, managers, partners, employees, advisors or agents in breach
of this Agreement, (ii) was available to the disclosing party on a
non-confidential basis prior to its disclosure to such party by the other party
pursuant to this Agreement, (iii) is obtained by the disclosing party on a
non-confidential basis from a source other than the other party or its agents,
provided that, to the best of the disclosing party’s knowledge, such source is
not prohibited from transmitting the information by a confidentiality agreement
with, or other legal or fiduciary obligation to, the other party or its agents,
or (iv) has been authorized by the providing party to be disseminated on a
non-confidential basis.


[The remainder of this page left intentionally blank]
 


20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the respective parties hereto have executed this Pottsville
Sharing and Services Agreement or caused this Agreement to be executed by their
duly authorized representatives the day and year set forth in Article 1 hereof.
 

LICENSOR:   LICENSEE:               Honeywell International Inc.,
a Delaware corporation   AdvanSix Resins & Chemicals LLC,
a Delaware limited liability company                           By
/s/ Jeffrey N. Neuman
  By
/s/ Erin N. Kane
  Its
 
  Its
 
 



 

--------------------------------------------------------------------------------

 
EXHIBIT A1


(Interim Premises)


The Premises, Common Areas and Parking shall be as designated on the diagram set
forth below.



[image00005.jpg]
Common Area
 [image00006.jpg]
Premises
 [image00007.jpg]
Honeywell Space with Access for Approved AdvanSix Individuals





SHORT-TERM SEPARATION PLAN
Premises: 57,919 SF


[image00008.jpg]

 
A1-1

--------------------------------------------------------------------------------

 
[image00010.jpg]
 


A1-2

--------------------------------------------------------------------------------

 
EXHIBIT A2


(Final Premises)




The Final Premises and Parking shall be as designated on the diagram reflected
below, subject to Exhibit E.


LONG-TERM SEPARATION PLAN
Premises: 64,142 SF


[image00011.jpg]



 
 
A2-1

--------------------------------------------------------------------------------

 
[image00012.jpg]

Will need to relocate Honeywell R&D group from area within AdvanSix main
building to 2nd floor above Line 11.
 
A2-2

--------------------------------------------------------------------------------

 
EXHIBIT B


(Base Annual Fee)


For the Initial Term and, subject to Article 5(c), each subsequent Renewal
Period, the Base Annual Fee shall be One Hundred Fifty-Nine Thousand Two Hundred
Seventy-Seven and 08/100 Dollars ($159,277.08), payable in equal monthly
installments of Thirteen Thousand Two Hundred Seventy-Three and 09/100 Dollars
($13,273.09).
 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C


(Operating Expenses and Licensee’s Proportionate Share)


The term “Operating Expenses” means all costs and expenses incurred by Licensor
for the operation, the maintenance, the cleaning, the repair and the
administration of the Property including, but not limited to costs of:





 
-
Real Property Taxes and reasonable fees payable to tax consultants and tax
attorneys for consultation and contesting such Real Property Taxes;
 
-
utilities;
 
-
maintenance, repair and replacement of all portions of the Property, including
without limitation, paving and parking areas, roads, roofs (including the roof
membrane), alleys, and driveways, mowing, landscaping, snow removal, exterior
painting, and utility lines;
 
-
to the extent not used in Licensee’s manufacturing activities, heating,
ventilation and air conditioning systems, lighting, electrical systems and other
mechanical and building systems;
 
-
insurance premiums for insurance required to be carried by Licensor or otherwise
permitted to be carried by Licensor as provided in Article 10;
 
-
amounts paid to contractors and subcontractors for work or services performed in
connection with any of the foregoing; charges or assessments of any association
to which the Property  is subject;  property management fees payable at market
rates to a property manager, security services, trash collection, sweeping and
debris removal;
 
-
that portion of additions or alterations made by Licensor to the Property which
directly benefit Licensee which are undertaken by Licensor in order to comply
with Legal Requirements (other than those expressly required herein to be made
by Licensee or Licensor).

 
Costs which would under generally accepted accounting principles be  deemed
capital costs or capital expenditures may be included within the definition of
“Operating Expenses” only the extent that such cost: relates to an expenditure
which is incurred based upon a reasonable forecast that such expenditure will
reduce in future years another cost which would be deemed an Operating Expense,
but then only to the extent in any one year of the amount equal to the total
expenditure divided by the useful life of the improvement which requires such
cost.


Notwithstanding any term, covenant or condition as set forth herein or Article
6(b)(ii) of this Agreement (Compliance with Legal Requirements), Operating
Expenses shall specifically exclude the following:

 
(i)     replacement of capital items, except to the extent expressly permitted
herein and by this Agreement,
 
(ii)     expenses of leasing space,
 


C-1

--------------------------------------------------------------------------------





(iii)    financing and refinancing costs and principal and interest payments on
mortgages and deeds of trust,
 
(iv)    third party tenant improvement costs,
 
(v)     costs and expenses covered by insurance,
 
(vi)     Licensor’s insurance deductible,
 
(vii)     depreciation,
 
(viii)     payments made to affiliates of Licensor, inside or related
contractors and executives,
 
(ix)     income, profit, franchise, rent, sales, gift, estate, succession,
inheritance, foreign ownership, foreign control, transfer, capital levy, and/or
personal property taxes payable by Licensor, and any increases in Real Property
Taxes (as hereinafter defined) that result from changes in ownership of the
Property,
 
(x)     curing of construction defects,
 
(xi)     maintenance, repairs and/or replacements of the foundation or
structural repairs of the buildings on the Property,
 
(xii)     any and all costs of Licensor in complying with its obligations under
Article 6(b)(i) (Compliance with Legal Requirements),


(xiii)     any and all costs of Licensor in complying with its obligations under
Article 27 (HSE Matters) including, without limitation, the costs and expenses
of clean-up, remediation, environmental surveys/assessments, compliance with HSE
Laws (as hereinafter defined), consulting fees, treatment and monitoring
charges, transportation expenses and disposal fees, etc.,
 
(xiv)     any and all costs of Licensor for repairs resulting from damage,
destruction or condemnation covered by other provisions of this Agreement,
 
(xv)     rent under any ground or underlying lease,
 
(xvi)     any and all costs incurred by Licensor in connection with the transfer
or disposition of Licensor’s interest in the Property,


(xvii)     any and all costs incurred by Licensor in connection with the
enforcement of leases,


(xviii)     any and all costs incurred by Licensor in the operation of any
health or exercise club or any luncheon or other restaurant, club or facility if
said facilities are not accessible to Licensee, and




C-2

--------------------------------------------------------------------------------





(xix)     the cost of any item or service which Licensee separately reimburses
Licensor or pays to third parties.
 
At any reasonable time and from time to time, Licensee, its authorized
representatives and its accountants may examine Licensor’s books and records for
the purpose of ascertaining the accuracy of Licensor’s invoices for Operating
Expenses.


Licensor’s books and records shall be maintained in accordance with generally
accepted accounting principles consistently applied. In the event Licensee
disagrees with the accuracy of Licensor’s invoice(s), Licensee shall pay only
the amounts set forth on Licensor’s invoice not in dispute, and Licensor and
Licensee shall thereafter diligently pursue resolution of the disputed amounts.


“Proportionate Share” shall mean a fraction, the numerator of which is the
square footage of the Premises and the denominator of which is the square
footage of entirety of the building(s) located at the Property, as reasonably
adjusted by Licensor in the future for changes in the physical size of the
Premises or the buildings located at the Property; provided, however, the
parties have agreed upon Licensee’s Proportionate Share of the specific
Operating Expenses listed on the spreadsheet attached to this exhibit and
captioned “Pottsville Operating Expenses” as of the Date of this Agreement. 
Notwithstanding anything in the foregoing to the contrary, Licensor shall
equitably increase or decrease, as the case may be, Licensee’s Proportionate
Share for any item of expense or cost reimbursable by Licensee that relates to a
repair, replacement, or service that benefits only Licensee or the Premises, or
only a portion of the Premises occupied by Licensee, or that varies with
occupancy or use, or that does not benefit Licensee or the Premises or the
Common Areas accessible to Licensee.  Subject to the foregoing, the parties
hereby agree that Licensee’s Proportionate Share shall be deemed to be 31%.
 
C-3

--------------------------------------------------------------------------------



Service/Scope
Notes on Methodology
Proration
(if any)
Utilities:
   
Water from city water system
Based on usage
65%
Natural Gas
Based on usage
90%
Electricity
Based on usage
70%
Sewer
Based on usage
65%
     
General Building Maintenance:
   
HVAC maintenance critical to product quality
Based on usage
31%
     
Process Safety:
   
Sprinkler system checks
Based on square footage
31%
Alarms system check
Based on square footage
31%
Back flow preventer checks
Based on square footage
31%
HSE Support
Direct Bill for usage
$100/hr
Fire extinguisher checks and maintenance
Based on square footage
31%
     
Waste Disposal:
   
Hazardous Waste
Based on square footage
31%
General Waste
Based on square footage
31%
     
Facilities:
   
Cleaning (leased space)
Based on square footage
31%
Grounds Keeping
Based on square footage
31%
Snow Removal
Based on square footage
31%
Road / parking lot maintenance
Based on square footage
31%
Roof maintenance
Based on square footage
31%
     
Security Cameras & Footage
Based on square footage
31%
     
Taxes
Based on square footage
31%
     
Financial Support
Direct Bill for Usage
$100/hr
     
Medical services
Pro rata shared based on employee population
33%
     
Line 8 and Folder
   
Operating labor
Direct bill for usage
$60/hr/ee



C-4

--------------------------------------------------------------------------------

 
Service/Scope
Notes on Methodology
Proration
(if any)
Propane consumption (fork trucks)
Pro rata share based on percent of fork trucks
30%
     
Administration Fee
 
10%





C-5

--------------------------------------------------------------------------------

 
EXHIBIT D


(Additional Services)


Licensor shall provide Licensee, and its employees, with reasonable access to
Line 8 and the Folder through designated corridors located within Licensor’s
facility, via Licensor’s normal contractor access process, provided that
Licensee and its employees comply with Licensor’s Procedures and be escorted by
Licensor’s designated employees while in Licensor’s facility; and shall not
interfere with Licensor’s operations at Licensor’s facility. Licensor agrees to
provide Licensee with the manpower necessary to operate Line 8  and the Folder
equipment during the Initial  Term. Licensee  shall reimburse Licensor for  such
costs and expenses incurred with providing such services, on a monthly basis, in
accordance with published SIOP Schedules.




D-1

--------------------------------------------------------------------------------

EXHIBIT E


(Capital Improvements)


Licensee shall undertake to, the extent reasonably practical, separate the
operations of Licensor and Licensee in accordance with Exhibit A2.




E-1

--------------------------------------------------------------------------------

EXHIBIT F

(Licensee’s and Licensor’s Responsibilities)


Pursuant to Article 8 and Article 9, but subject to reimbursement pursuant to
the terms of Article 5(b) and Exhibit C, the following is a non-exclusive list
of the obligations and responsibilities of Licensor and Licensee with respect to
repair and maintenance responsibilities.  The following lists are non-exhaustive
and should be interpreted in conjunction with provisions of Article 8 and
Article 9, respectively.


Licensee’s Responsibilities:


Licensee shall be responsible for the maintenance, repair and replacement of all
tangible personal property, equipment, machinery, utility lines, heating,
ventilation and air conditioning systems, lighting, electrical systems and other
mechanical and building systems contained within the Premises.  Such
responsibilities shall include, without limitation:



 
·
Any cosmetic (painting, flooring, etc.) repairs or maintenance for offices,
rooms, and equipment within the Premises
       
·
Any maintenance of assets where title or the licensed interest is held by
Licensee
       
·
Maintenance on any IT (information technology), wiring, or equipment used by
Licensee
       
·
Any maintenance of any portable assets used by Licensee
       
·
Any compliance (Local, State, Federal, International, or other governing body)
related cost or maintenance for assets where title or the licensed interest is
held by Licensee
       
·
Any consumable components (lights, filters, etc) related cost or maintenance
       
·
Any leakage, stoppage of flow, or damage to piping within the Premises and
related to Licensee’s use of the Premises
       
·
Any modification to Licensor assets made by or at the request of Licensee
       
·
Any modification to Licensor’s assets required for Licensee to satisfy its
obligations under Article 21 (Surrender)
       
·
Any maintenance of secondary electrical distribution control assets (panels,
subpanels, MCCs) required for Licensee’s occupancy of the Premises
       
·
Any maintenance of secondary or ancillary piping, transfer, and distribution
assets not considered to comprise the utility header needed by Licensee in
connection with its occupancy of the Premises



F-1

--------------------------------------------------------------------------------






 
·
Any maintenance of heating and air conditioning building assets where title or
the licensed interest is held by Licensee
       
·
Any maintenance or repairs required to correct damage to the Premises caused by
Licensee
       
·
Licensee shall be entitled to access the Premises and those portions of the
Property necessary to perform the foregoing maintenance activities, subject to
Licensee obtaining any approvals required for such activities by applicable
Legal Requirements and obtaining Licensor’s consent and oversight regarding such
activities, which consent shall not be unreasonably withheld or delayed,



Licensor’s Responsibilities:


In addition to the responsibilities and obligations described in Article 9,
below are additional obligations and responsibilities to be assumed by Licensor:



 
·
Any maintenance, repair or replacement of building roofing
       
·
Any maintenance of access doorways to the Premises required for Licensor to
perform maintenance otherwise required under Article 9
       
·
Any maintenance of yard and grounds leading to and outside of the Premises
       
·
Any maintenance of main electrical distribution control assets (MCCs) on the
Property





F-2

--------------------------------------------------------------------------------

EXHIBIT G

(Site Points of Contact)


Pottsville Plant



 
·
Plant Manager of Pottsville
 
·
Controller for Pottsville

 
BOPA Operations
 

 
·
Site Leader of BOPA Operations
 
·
Controller for BOPA Operations
 
·
HSE Manager of BOPA Operations
 
·
Production Manager of BOPA Operations

 
G-1